Citation Nr: 0633825	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for residuals of back 
injury.  The veteran perfected a timely appeal of that 
decision to the Board.

Previously, however, in an unappealed August 1983 rating 
decision, the RO confirmed and continued the denial of 
service connection for a back disability.

When this case was initially before the Board, in June 2003 
the Board determined that the veteran's claim required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2).

In light of the Federal Circuit's decision, the Board 
remanded the matter to the RO in November 2003. In doing so, 
however, the Board mistakenly identified the issue on appeal 
as entitlement to service connection for residuals of back 
injury, without reference to the finality of the claim 
resulting from the prior final decision of August 1983. 
Subsequent to the remand, the RO continued to adjudicate the 
issue on a de novo basis, implying that the claim had been 
reopened.

Because the Board is obligated to determine initially whether 
the veteran has presented new and material evidence 
sufficient to reopen a claim, and since neither the RO nor 
the Board had formally determined that new and material 
evidence has been received, the Board, in a December 2005 
decision, determined that new and material evidence had been 
received to reopen the veteran's claim.  The issue of 
entitlement to service connection for residuals of back 
injury was remanded to the RO, who once again denied the 
veteran's claim.

In an April 2006 written statement, the veteran stated that 
he wished to claim disability benefits for depression.  The 
RO has not yet addressed the issue of entitlement to service 
connection for depression and, accordingly, the matter is 
referred to the RO for the appropriate action


FINDINGS OF FACT

1.  The medical evidence of record fails to make a sufficient 
link between an in-service injury and a chronic back problem.

2.  The record indicates that the veteran's current back 
condition is the result of a work injury in 1979.

3.  Arthritis did not manifest to a degree of 10 percent or 
more within a year of service.


CONCLUSION OF LAW

Residuals of back injury are not due to an injury or disease 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
April 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

Although this VCAA-compliant notice was not sent prior to the 
RO's initial adjudication, after it was sent to the veteran, 
the claim was readjudicated.  Thus, the Board determines that 
any defect concerning the timing of the VCAA notice 
requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, a certification of treatment of the 
veteran for lumbar strain by the veteran's private physician 
in 1975, private medical treatment records for the veteran 
after his injury in 1979, a VA spinal examination, the 
veteran's testimony at his hearing before the Board, and 
written statements by the veteran and his representative.  
The Board notes that the veteran claimed he had been treated 
in 1975 at the Salisbury, North Carolina VAMC for back pain, 
and that VA attempted to locate such records but was 
unsuccessful.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Service Connection

The veteran argues that he is entitled to service connection 
for residuals of a back injury.  Specifically, the veteran 
argues that he suffers residuals of a back injury he 
sustained during his period of service when he fell 15 feet.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

The record reflects that the veteran currently suffers a back 
disability.  September 2001 VA treatment records show 
diagnoses of: chronic low back pain with neuropathic 
component, status post laminectomy in 1980; degenerative disc 
disease of L3-S1; degenerative joint disease of L4-L5 and L5-
S1; and medical co-morbidities-history of postural 
hypotension and benign prostatic hypertrophy.  A May 2006 VA 
spinal examination assessed the veteran as having mild 
stenosis of L3-4, L4-5, and L5-S1, based on a review of 
August 2003 magnetic resonance imaging.  On examination, the 
veteran was also found to have limited and painful motion of 
the spine.

The veteran's service medical records furthermore indicate 
that he received medical treatment after sustaining a 15 foot 
fall in September 1971.

However, for the following reasons, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claim for service connection.

First, although the veteran sustained an in-service injury, 
the medical evidence of record fails to make a sufficient 
link between any such injury and a chronic back problem.

Service medical records reflect that upon being treated for 
his September 1971 fall, the veteran complained of a left 
foot injury.  The record is negative for complaints of a back 
injury until June 1972, when the veteran complained of back 
pain with slight spasm and was treated with heat.  The 
veteran has contended that although he did not seek treatment 
for his back until about nine months after his September 1971 
fall, such back pain was the result of his fall.  However, 
the June 1972 record does not mention the veteran's September 
1971 fall or any previous injury or event, but rather 
indicates that the veteran had no history of trauma.

Moveover, on separation examination in August 1972, no back 
problems were noted, and the veteran's spine and other 
musculoskeletal system were evaluated as being normal.

The Board notes that in August 1975, the veteran made a 
disability claim for low back pain, and in September 1975 the 
veteran's private physician certified that he had treated the 
veteran in April 1975 for lumbar strain.  However, this is 
the only medical record of lower back treatment available 
from the period between the veteran's separation from service 
in 1972 and his work-related back injury in 1979.

Second, the veteran's current back disability appears from 
the record to be the result of his work injury in 1979.

The record indicates that the veteran suffered a back injury 
at work in April 1979, and was subsequently treated for low 
back pain.  In February 1980, the veteran was assessed as 
having low back pain with left sciatica, compatible with 
herniated nucleus pulposus and L5 root compression.  The 
veteran underwent surgery on his back in March 1980 for a 
herniated lumbar disc, L4-5 left, which entailed 
hemilaminectomy, L4-5 left, and excision of disc.  The 
operative report indicated findings of softened disc space 
L4-5 left, tight L5 nerve root, left, and narrow pedicle, L4, 
left.

The discharge summery from the March 1980 operation notes 
only a 10 month history of low back pain radiating down the 
left leg.  These hospital records do not note any back injury 
or problems prior to the 1979 work injury. 

The record also reflects that the veteran began treatment at 
VA for his back in November 2000.  An August 2001 psychology 
pain evaluation of the veteran indicates that the veteran had 
a 22-year history of chronic pain, and states: "[The 
veteran] indicates that his pain started in 1979 following a 
job-related accident in which he fell in a ten-foot hole."  
The report from interview with the veteran details the 
veteran's 1979 work injury, as well as the pain, treatment, 
and surgery that followed that injury.  The interview report 
does not mention any previous back condition or injury, and 
does not refer to the veteran's period of service.

Finally, and importantly, in May 2006, the veteran was 
afforded a VA spinal examination to determine the nature and 
etiology of his current low back condition.  The examiner 
opined that the veteran's lumbar spine degenerative disc 
disease was less likely than not a result of disease or 
injury in service possibly due to, the result of, or 
increased by or a service connected disease or injury, and 
that arthritis did not begin within one year of discharge 
from service.  The examiner based the opinion in part on the 
fact that the veteran's 1972 lower back treatment in service 
showed no evaluation and showed treatment of heat only, and 
the lack of treatment records from service until the 1979 
work injury.

The Board notes the veteran's argument that although he 
injured his back in 1979, such injury was an aggravation of 
an already-existing back disability from an in-service 
injury.  However, in light of the apparent severity of that 
1979 injury, which caused the veteran to have a left L4-5 
hemilaminectomy and excision of disc, the negative May 2006 
VA spinal examination opinion, and the lack of any medical 
evidence positively linking the veteran's current back 
disability to an in-service event, the Board finds that a 
preponderance of the evidence outweighs the veteran's 
contention.

In light of the above, the Board concludes that a current low 
back disability is not the result of any injury or disease 
incurred in service, and that arthritis did not manifest to a 
degree of 10 percent or more within one year of the veteran's 
service.  Accordingly, service connection for residuals of a 
back injury in this case is not warranted.

Although the veteran may believe that he currently suffers 
residuals of a back injury incurred in service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for residuals of back 
injury is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


